

115 HR 3825 IH: Harmonization of Coverage Act of 2017
U.S. House of Representatives
2017-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3825IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2017Mrs. Black (for herself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Labor Standards Act of 1938 to harmonize the definitions of employee with the
			 common law.
	
 1.Short titleThis Act may be cited as the Harmonization of Coverage Act of 2017. 2.Amendments to the Fair Labor Standards Act of 1938 to harmonize the definition of employee (a)Definition of employeeSection 3(e)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(1)) is amended by inserting before the period the following: , as determined under the usual common law rules (as applied for purposes of section 3121(d) of the Internal Revenue Code of 1986).
 (b)Definition of employSection 3(g) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(g)) is amended by inserting an employee after permit. 